Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00544-CV

                                           Liborio SOLIS,
                                              Appellant

                                                  v.

                                            Maria SOLIS,
                                              Appellee

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-06368
                               Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 19, 2014

DISMISSED AS MOOT

           Appellant filed a notice of appeal seeking to appeal a “Default Order Granting Motion to

Rule for Costs” signed on July 14, 2014. Because it appeared that the order was a non-appealable

interlocutory order, we ordered appellant to show cause in writing why this appeal should not be

dismissed for lack of jurisdiction. See Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex.

2001); Minnfee v. Lexington, No. 04-09-00770-CV, 2010 WL 381367, at *1 (Tex. App.—San

Antonio Feb. 3, 2010, pet. dism’d) (mem. op.) (dismissing appeal of order on motion to rule for

costs).
                                                                                      04-14-00544-CV


       Appellant filed a response in which he requested that we abate the appeal pending the trial

court’s compliance with Rule 143 and the issuance of a delinquent dismissal order and that we

allow his notice of appeal to become effective on the date of the dismissal order. See TEX. R. CIV.

P. 143. Thereafter, we received from the trial court clerk a copy of the trial court’s “Order Setting

Aside Default Order Granting Motion to Rule for Costs” signed on August 12, 2014. The order

sets aside the July 14, 2014 order granting motion to rule for costs and denies the motion to rule

for costs. In light of this order, we again ordered appellant to show cause in writing why this

appeal should not be dismissed as moot. See Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2000)

(justiciable controversy between the parties must exist at every stage of the legal proceedings,

including the appeal, or the case is moot); Nat’l Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83,

86 (Tex. 1999) (appellate courts are prohibited from deciding moot controversies).

       Appellant filed a response in which he concedes that, in light of the trial court’s August 12,

2014 order, the appeal is moot. Accordingly, the appeal is dismissed as moot. We order the trial

court clerk to send a copy of its August 12, 2014 order to appellant.


                                                  PER CURIAM




                                                -2-